                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                        :
DAVID ALLEN WARD
                                        :

      v.                                :    Civil Action No. DKC 18-2708

                                        :
ROGER PAUL WILLIAMS, JR., et al.
                                        :

                               MEMORANDUM OPINION

      Plaintiff David Ward (“Plaintiff”), proceeding pro se, filed

a    Request   for     Clerk’s      Entry   of    Default      in    this    racial

discrimination       action    on   November     29,   2018.        (ECF    No.   5).

Defendants Roger Paul Williams, Jr. and Steelehouse, LLC filed a

motion to dismiss pursuant to Fed.R.Civ.P. 12(b)(5) and 12(b)(6)

on December 17, 2018.           (ECF No. 8).       The court now rules, no

hearing being deemed necessary.                Local Rule 105.6.            For the

following reasons, the motion for clerk’s entry of default will be

denied, and the motion to dismiss will be denied, although service

will be quashed.

I.    Background1

      Plaintiff      alleges   that   he    entered    into    a    contract      with

Defendants to purchase a property being developed at 3723 Fords

Lane, Baltimore, Md. 21215 on May 1, 2018.               (ECF No. 1, at 1-2).


      1The following facts are set forth in the complaint, unless
otherwise stated, and construed in the light most favorable to the
Plaintiff.
In the signed agreement, the parties decided that the property

settlement would take place on June 22, 2018.     (Id., at 2).   The

parties agreed to postpone the settlement date three times: (1) to

July 18, 2018; (2) to August 1, 2018; and (3) to August 24, 2018.

(Id.).   The settlement did not occur on August 24, 2018, and the

parties’ final contract extension expired. (Id., at 4). Plaintiff

alleges that he submitted a statement indicating his withdrawal

from the sale contract and, after his withdrawal, Defendant Jesse

Hoffman, a listing agent for Steelehouse, informed Plaintiff that

he “had signed the new amendment/addendum for said property.”

(Id.).

     Plaintiff filed a complaint against Defendants Steelehouse,

Williams, Hoffman and ExecuHome Realty, LLC on August 31, 2018.

(ECF No. 1).     The complaint alleges that, because they “did not

sign an addendum before the lapse of a seventy-hour grace period,”

Defendants denied him the right to finalize the purchase of the

property based on his African American race.        (Id., at 3-5).

Plaintiff does not provide the legal basis for his cause of action;

instead, Plaintiff merely asserts he was discriminated against

because of his race.    (See id., at 4).   The complaint states that

Plaintiff mailed a copy of the complaint to each of the Defendants.

(Id., at 7-8).    On September 18, 2018, the court issued an order

informing Plaintiff of his responsibility for effecting service of
                                  2
the summons and complaint on Defendants.                     The order directed the

clerk to issue signed and sealed summonses to Plaintiff, as

directed by Fed.R.Civ.P. 4, and reminded Plaintiff to notify the

court when service was effected.                (ECF No. 2).       Defendant Hoffman

wrote a letter to the court on November 28, 2018, denying the

allegations against him and maintaining that he was not served.

(ECF        No.   4).      Defendants    Steelehouse         and   Williams      opposed

Plaintiff’s request for entry of default on December 17, 2018.

(ECF        No.   7).      Plaintiff    filed    an    opposition       to    Defendants

Steelehouse and Williams’ motion to dismiss on January 3, 2019.

(ECF No. 12).             Defendants Steelehouse and Williams replied to

Plaintiff’s opposition to the motion to dismiss on January 22,

2019.        (ECF No. 14).

II.     Motion for Clerk’s Entry of Default

        A.        Standard of Review

        Under Federal Rule of Civil Procedure 55(a), “[w]hen a party

against whom a judgment for affirmative relief is sought has failed

to    plead       or    otherwise   defend,     and   that    failure    is    shown   by

affidavit or otherwise, the clerk must enter the party’s default.”2

“It is axiomatic that service of process must be effective under




        2
       A default judgment is a two-step process: first, the clerk
enters a party’s default and then a court determines whether
judgment will be entered.
                                3
the [Fed.R.Civ.P.] before a default . . . may be entered against

a defendant.”     Md. State Firemen’s Ass’n v. Chaves, 166 F.R.D.

353, 354 (D.Md. 1996).       Plaintiff bears the burden of establishing

that service of process was effective.            Ayres v. Ocwen Loan

Servicing, LLC, 129 F.Supp.3d 249, 261 (D.Md. 2015).

     B.    Analysis

     Plaintiff requests clerk’s entry of default against “R[oger]

P[aul] W[illiams], J[r]., et al., for failure to plead or otherwise

defend.”   (ECF No. 5, at 1).       In support, Plaintiff states that

“[t]he summons and complaint were served on [September 25, 2018]

at 1603 Rolling Rd, Bel[]Air, M[D] 21014” and “[t]he two other

[D]efendants named in the complaint refused service[.]”        (Id.).

     It is unclear whether Plaintiff requests a clerk’s entry of

default as to just Defendant Williams, Defendants Williams and

Steelehouse,    or     all    Defendants.      Regardless,   Defendants

Steelehouse, Williams, and Hoffman have now “plead or otherwise

defend[ed].”    (ECF Nos. 4 & 7).     Thus, Defendant ExecuHome is the

only Defendant that could potentially be subject to a clerk’s entry

of default.    Plaintiff attempted to serve Defendant ExecuHome via

certified mail.      (ECF No. 5, at 2).     The certified mail envelope

is marked unclaimed and Plaintiff provides no proof that Defendant

ExecuHome received it.          There is no evidence that Defendant



                                     4
ExecuHome is even aware of this lawsuit.                 Thus, the request for

clerk’s entry of default will be denied.

III. Motion to Dismiss

       A.    Standards of Review

       The purpose of a motion to dismiss under Rule 12(b)(6) is to

test   the   sufficiency    of   the   complaint.         Presley    v.   City    of

Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006).                 A plaintiff’s

complaint need only satisfy the standard of Rule 8(a), which

requires a “short and plain statement of the claim showing that

the pleader is entitled to relief.”               Fed.R.Civ.P. 8(a)(2).          “To

survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that

is plausible on its face.”        Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quotation omitted). A court must consider all well-pleaded

allegations in a complaint as true, see Albright v. Oliver, 510

U.S. 266, 268 (1994), and must construe factual allegations in the

light most favorable to the plaintiff, see Lambeth v. Bd. of

Comm’rs of Davidson Cnty., 407 F.3d 266, 268 (4th Cir. 2005).

Nevertheless, a court is not required to accept as true “a legal

conclusion couched as a factual allegation.”                Papasan v. Allain,

478 U.S. 265, 286 (1986).        Finally, while courts generally should

hold pro se pleadings “to less stringent standards than formal

pleadings    drafted   by   lawyers,”      they    may   nevertheless     dismiss
                                       5
complaints that lack a cognizable legal theory or that fail to

allege sufficient facts under a cognizable legal theory.                     Haines

v. Kerner, 404 U.S. 519, 520 (1972); Turner v. Kight, 192 F.Supp.2d

391, 398 (D.Md. 2002), aff’d, 121 F.App’x. 9 (4th Cir. 2005).

        When a defendant moves to dismiss pursuant to Rule 12(b)(5),

“the plaintiff bears the burden of establishing the validity of

service pursuant to Rule 4.”             O’Meara v. Waters, 464 F.Supp.2d

474, 476 (D.Md. 2006); see also Fed.R.Civ.P. 4.                “Generally, when

service of process gives the defendant actual notice of the pending

action, the courts may construe Rule 4 liberally to effectuate

service and uphold the jurisdiction of the court.”                      Id. (citing

Karlsson v. Rabinowitz, 318 F.2d 666, 668 (4th Cir. 1963); Armco,

Inc. v. Penrod-Stauffer Bldg. Sys., Inc., 733 F.2d 1087, 1089 (4th

Cir. 1984)).      The “plain requirements for the means of effecting

service of process,” however, “may not be ignored.”                     Armco, 733

F.2d at 1089.

        B.   12(b)(6)

        Defendants Steelehouse and Williams argue that Plaintiff

“fails to identify any specific cause of action or theory of

recovery.”       (ECF No. 8-1, at 6).               Defendants assume, for the

purposes of their motion, that Plaintiff’s complaint asserts a

claim    under   the    Fair   Housing       Act,    42   U.S.C.   §§    3601-3619.

Defendants state that Plaintiff has not alleged discriminatory
                                         6
intent because the complaint does not “offer direct evidence of

discrimination or invoke the burden-shifting framework set forth

in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).”    (ECF

No. 8, at 7).

     In response, Plaintiff states that Defendants’ argument is

“false and misleading[,]” but fails to expand on this assertion.

(ECF No. 12, at 10).

     Plaintiff’s complaint alleges housing discrimination, thus

the complaint will be construed as alleging a violation of the

Fair Housing Act (“FHA”), Title VIII of the Civil Rights Act of

1968, as amended, 42 U.S.C. § 3601, et seq.     The FHA prohibits

discrimination “in the terms, conditions, or privileges of sale .

. . of a dwelling” based on “race, color, religion, sex, familial

status, or national origin.”   42 U.S.C. § 3604(b).

     To state a claim of discrimination under Section 3604(b),

Plaintiff must allege that he is a member of a protected class and

that he was treated differently than other homebuyers because of

his membership in that class.    See Pinchback v. Amistead Homes

Corp., 907 F.2d 1447, 1451 (4th Cir. 1990); Want v. Shindle Props.,

LLC, No. 18-cv-2833-PWG, 2018 WL 5392521, at *4 (D.Md. Oct. 29,

2018).   Here, Plaintiff asserts a claim of housing discrimination

on the basis of race.   Although Plaintiff admits that he chose to

withdraw from the property contract, he does state that two other
                                 7
homes purchased by “non-African American buyers” were “completed

and sold in a timely manner.”               (ECF No. 1, at 4).     Plaintiff

alleges that he was treated differently from other homebuyers based

on his race and, thus, has stated a claim of discrimination under

Section 3604(b).   Accordingly, Defendants’ motion to dismiss under

Rule 12(b)(6) will be denied.

     C.     12(b)(5)

     Defendants    also   request       dismissal   under   Rule   12(b)(5),

arguing that Plaintiff is unable to demonstrate valid service.

Defendants state that “the address to which Plaintiff mailed the

[c]omplaint is not the address of Steelehouse or its resident

agent, and the individual who signed acknowledging receipt of the

mail is neither a member of Steelehouse nor authorized to accept

service on its behalf.”        (ECF No. 8, at 4).       Defendants add that

Plaintiff’s    attempt    to    serve       Defendant   Williams   was   also

ineffective because “[Defendant] Williams did not sign the ‘green

card’ acknowledging receipt of the certified mail containing the

summons, he does not reside at the address to which the mail was,

sent, and he did not authorize anyone to receive service of

process.”     (Id., at 5).      They attach an affidavit attesting to

those facts.    (ECF No. 8-2).

     Plaintiff responds with his own affidavit, reciting that he

is very familiar with certified mailing requirements and that the
                                        8
Maryland State Department of Assessments and Taxation (“SDAT”)

told him that the mailing address for the property located at 3723

Fords Lane, Baltimore, Maryland 21215, was 1603 Rolling Road, Bel

Air, Maryland 21014.     (ECF Nos. 12-2, at 2 & 12-3).

     Rule 4 allows service on an individual or corporation by

following state law for service.         Fed.R.Civ.P. 4(e)(1), (h)(1)(A).

The Maryland Rules permit service “by mailing to the person to be

served a copy of the summons, complaint, and all other papers filed

with it by requesting: ‘Restricted Delivery—show to whom, date,

address of delivery.’”         Md. Rule 2-121(a)(3).      Service on an

individual must be made “by serving the individual or an agent

authorized by appointment or by law to receive service of process

for the individual.”    Md. Rule 2-124(a).       Service on a corporation

must be made by “serving its resident agent, president, secretary,

or treasurer.”     Md. Rule 2-124(d).

     Plaintiff has not properly effected service on any of the

Defendants.    First, although Plaintiff asserts that he “mailed the

summons and complaint to [] [Defendants Steelehouse and Williams’]

mailing address of record from the SDAT,” he instead sent service

for Defendants Steelehouse and Williams to the mailing address for

the property at issue in this case.        (ECF No. 13, at 1).    Plaintiff

provides a letter from SDAT and a copy of the internet search he

conducted     to   determine    a   mailing    address   for     Defendants
                                     9
Steelehouse and Williams; both indicate that Plaintiff requested

the mailing address for the property he attempted to purchase

instead of determining the actual address of either Defendant.3

Additionally, the individual who received the certified mailing

was   not   Defendant   Steelehouse’s   resident   agent   or   an   agent

authorized to receive service on behalf of Defendant Williams.4

Because Plaintiff mailed service upon Defendants Steelehouse and

Williams to the wrong address and the Defendants did not receive

his service attempts, Plaintiff did not comply with the Maryland

Rules for effecting service of process.       See Quann v. Whitegate-

Edgewater, 112 F.R.D. 649, 654 (D.Md. 1986) (finding service

insufficient because “neither [of the] defendant[s] . . . named on

the certified mail receipts[] signed for the delivery”); Ngabo v.

Le Pain Quotidien, No. 11-cv-0096-DKC, 2011 WL 978654, at *2 (D.Md.



      3An SDAT Business Entity Search for “Steelehouse” returns a
business named Steelehouse, LLC with a Department ID of W14441943.
SDAT’s “General Information” tab for Defendant Steelehouse
indicates that Roger Paul Williams, Jr. is the resident agent and
the   company’s  principal   address   is   4047  Ganford   Court,
Jarrettsville, Md 21084.    Steelehouse, LLC, Md. Bus. Express,
https://egov.maryland.gov/BusinessExpress/EntitySearch/BusinessI
nformation/W14441943.

      4
      Defendant Williams’ affidavit indicates that Robert Keesling
(“Mr. Keesling”) accepted the envelope addressed to Defendant
Williams but fails to indicate how he knows Mr. Keesling or why
Mr. Keesling might accept a package on his behalf. (ECF No. 8-2
at ¶ 6).

                                  10
Mar. 17, 2011) (finding that Plaintiff did not properly effect

service of process via certified mail due to multiple deficiencies,

such as “mail[ing] the summons and complaint to [d]efendant’s

Bethesda restaurant, rather than to a person authorized to receive

service,   such     as   [d]efendant’s    resident     agent,   president,

secretary, or treasurer.”).         Finally, like the certified mail

envelope containing service upon Defendant ExecuHome, the envelope

containing service upon Defendant Hoffman is also marked unclaimed

and Plaintiff provides no proof that Defendant Hoffman received

it.   (ECF No. 5, at 2).       Accordingly, service of process has not

been properly effected on any of the four Defendants.

      However,    Defendants     Steelehouse,    Williams     and    Hoffman

received actual notice, as evidenced by their respective filings

in this case.     “When the process gives the defendant actual notice

of the pendency of the action, the rules, in general, are entitled

to a liberal construction.”       Armco, 733 F.2d at 1089.      Where “the

first service of process is ineffective, a motion to dismiss should

not be granted but rather the [c]ourt should treat the motion in

the alternative, as one to quash the service of process[.]”

Vorhees v. Fischer & Krecke, 697 F.2d 574, 576 (4th Cir. 1983)

(quoting   Bailey   v.   Boilermakers    Local   667   of   Int’l    Bhd.   of

Boilermakers, 480 F.Supp. 274, 278 (N.D.W.Va. 1979)).               Plaintiff

may not, however, ignore the rules for effecting service.                   Id.
                                    11
(“But the rules are there to be followed, and plain requirements

for   the   means   of   effecting    service   of   process   may   not   be

ignored.”). In the interest of justice and recognizing Plaintiff’s

pro se status, Plaintiff will be provided another opportunity to

effect service of process on all Defendants in accordance with

federal or Maryland law.      See Haines, 404 U.S. at 520.

IV.   Conclusion

      For the foregoing reasons, Plaintiff’s motion for clerk’s

entry of default will be denied, Defendant’s motion to dismiss

will be denied, and service will be quashed as to all Defendants.

A separate order will follow.




                                               /s/
                                     DEBORAH K. CHASANOW
                                     United States District Judge




                                      12
